DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected filed on 06/23/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 17 and 19-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by BANG et al. 20210134928.

    PNG
    media_image1.png
    739
    510
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    518
    771
    media_image2.png
    Greyscale


Regarding claims 1 and 17, figs. 1 and 5 of Bang discloses a display apparatus, comprising a display pane, wherein the display panel comprises(ing) a display area DA and a frame area (area surrounding DA) located at a side of the display area, wherein
the frame area comprises a transition area (fig. 5, VI area of 130/110/120) close to the display area and an outer edge area (area surrounding 130/110/120) remote from the display area, 
the transition area of the display panel is of a structure comprising a base structure layer 100, an insulating layer 109 disposed on the base structure layer, a construction structure (111/111a/111b/111c and 113/113c/113a/113b) disposed on the insulating layer, and a first inorganic encapsulation layer 410 and an organic encapsulation layer 420 sequentially disposed on the construction structure, and 
the first inorganic encapsulation layer has a concave-convex structure in the transition area (VI area); 



    PNG
    media_image3.png
    646
    1364
    media_image3.png
    Greyscale

wherein the outer edge area comprises a hollow structure (as labeled by examiner above) disposed at a location of the insulating layer close to an outer edge of the display panel, and 
an anti-crack dam (as labeled by examiner above, which may prevent the display panel from cracking – as per applicant specification par [0065]) which covers the hollow structure and is disposed at a location of the hollow structure.
 
Regarding claims 7 and 19, fig. 5 of Bang discloses wherein the construction structure comprises a first structure layer (that of 111a/b/c) disposed on the insulating layer 109 and a second structure layer (that of 113c/b/a) disposed on a side of the first structure layer away from the insulating layer, a side of the first structure layer facing the first inorganic encapsulation layer has a planarized surface (top of 111c/b/a), the second structure layer comprises a columnar body, and the first inorganic encapsulation layer has a concave-convex structure (see fig. 5).

Regarding claim 8, fig. 5 of Bang discloses wherein the display area AA of the display panel is of a structure comprising a base structure layer 100, a driving structure layer (TFT layer) disposed on the base structure layer, a planarization layer (portion of 109 in AA) disposed on the driving structure layer, and a pixel definition layer (portion of 113 in AA) disposed on the planarization layer, the first structure layer is disposed on a same layer as the planarization layer, and the columnar body is disposed on a same layer as the pixel definition layer.

Regarding claims 9 and 20, fig. 5 of Bang disclose wherein the construction structure comprises a second structure layer (that of 113a/b/c) disposed on the insulating layer, the second structure layer comprises multiple columnar bodies (that of 113/a/b/c) which are sequentially disposed at intervals, the first inorganic encapsulation layer 410 has a concave-convex structure, the display area of the display panel is of a structure comprising a base structure layer 100, a driving structure layer (that of TFT) disposed on the base structure layer, a planarization layer (109 in AA) disposed on the driving structure layer, and a pixel definition layer (that of 113 in AA) disposed on the planarization layer, and the second structure layer is disposed on a same layer as the pixel definition layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829